—Appeals having been taken to this Court by the above-named appellants from an amended order and judgment (one paper) of the Supreme Court, New York County (Melvin L. Schweitzer, J.), entered October 27, 2011, and from orders, same court and Justice, entered on or about September 29, 2011 and September 30, 2011, and said appeals having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated May 25, 2012 and June 7, 2012, it is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Saxe, J.P., Friedman, Renwick, DeGrasse and Richter, JJ.